Title: To Thomas Jefferson from A. St. C. Heiskell, 16 September 1825
From: Heiskell, A. St. C.
To: Jefferson, Thomas


Dear Sir,
University of Va
Sept 16th 1825.
Your kind letter was left at my Store in my absence, or I would have answered it by the Boy who brought it. At the time the Accts were opened one for yourself & one for Col Randolph I did not know all the goods purchased were to be charged to you alone, consequently I kept the Accts separately, for the future I shall keep it in your name according to request. You need not put yourself to any trouble in borrowing the Amt of Col Randolph Acct a Draft on Col Peyton will answer every purpose, I shall see him here on his return (& If I should be gone before)  I have made the arrangement with him to receive my funds here I procure me a Check in Richmond on Phila.The Box containing your Copying Machine I have Received & shall take great pleasure in attending to it for you, I shall call on Mr Peale with it the day I arrive in Phila & have it repaired in time to bring it Home with me in the Stage, you may expect to see it between the 15 & 20th. of Next MonthYours TrulyA St C. Heiskell